Citation Nr: 0522214	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran currently has a 20 percent rating under 
Diagnostic Code 7913 for diabetes mellitus.  He also has 
separate 10 percent ratings for complications of diabetes, 
namely, peripheral neuropathy of each lower extremity.  

On VA examination in April 2003, there was evidence of 
diabetic retinopathy, however, it is not clear from the 
present record whether the disability is compensably 
disabling.  In November 2004, the veteran testified that he 
reads with one eye.  

In light of the above, the Board determines that further 
evidentiary development is required under the duty to assist, 
38 C.F.R. § 3.159.  Accordingly, the case is remanded for the 
following action:

1. Obtain VA records since November 
2003 from the Florence VA Outpatient 
Clinic and the Dorn VAMC. 

2. Schedule the veteran for a VA eye 
examination to determine the degree 
of impairment due to diabetic 
retinopathy.  The veteran's file 
must be made available for review by 
the examiner. The examiner is also 
asked to state whether the veteran's 
diabetes mellitus requires the 
regulation of activities. 

3. After the above development has 
been completed, adjudicate the 
claim.  If the benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

